compelling his attendance at a deposition in Nevada because real parties
                in interest improperly filed the underlying confession of judgment with the
                same district court case number as a previous district court action that
                was dismissed on the parties' stipulation, making the order compelling
                petitioner's deposition in the confessed judgment proceeding void.
                              Having considered the petition, answer, reply, and the
                appendices, we conclude that our extraordinary intervention is not
                warranted at this time.    Smith, 107 Nev. at 677, 818 P.2d at 851. In
                particular, petitioner did not provide this court with a copy of a written
                order memorializing the district court's ruling that petitioner appear in
                Washoe County for a deposition, see Rust v. Clark Cnty. Sch. Dist., 103
                Nev. 686, 688-89, 747 P.2d 1380, 1382 (1987) (recognizing that an oral
                ruling is ineffective for any purpose), and we are not otherwise convinced
                that petitioner's argument regarding the district court's jurisdiction over
                the confession of judgment proceedings warrants our extraordinary
                intervention, at least at this point in the proceedings. See Pan, 120 Nev.
                at 228, 88 P.3d at 844; Smith, 107 Nev. at 677, 818 P.2d at 851. Thus,
                under these circumstances, we
                              ORDER the petition DENIED.'



                                                                   ,




                                        Pickering


                                                                                      J.
                Parraguirre



                      'In light of our resolution of this matter, we vacate the temporary
                stay imposed by our April 4, 2014, order.

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                cc: Hon. Brent T. Adams, District Judge
                     Robison Belaustegui Sharp & Low
                     Gordon Silver/Reno
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A